United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3718
                                   ___________

Chun Yan Chen,                          *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr.,                    *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: July 14, 2010
                                Filed: July 20, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Chun Yan Chen, a citizen of China, petitions for review of an order of the
Board of Immigration Appeals (BIA) denying her April 2009 motion to reopen. After
careful review, we conclude that the BIA acted within its discretion. See Averianova
v. Holder, 592 F.3d 931, 936-37 (8th Cir. 2010); Zhong Quin Zheng v. Mukasey, 523
F.3d 893, 895-96 (8th Cir. 2008).

      Accordingly, we deny the petition for review.
                     ______________________________